ORDER

Phonometrics, Inc. (“Phonometrics”) files a combined petition for panel rehearing and rehearing en banc of the motions panel order issued on September 3, 2003. The court invited a response, and a joint response was filed by RHI Hotels, Inc., Fairmont Hotel Management Company, Grosvenor Hotels Group, Benchmark Hospitality, Inc., and Cendant Corporation (collectively “Defendants”). Phonometrics moved for leave to file a reply to the Defendants’ joint response.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Phonometrics petition for panel rehearing is denied.
(2) Phonometrics petition for rehearing en banc is denied.
(3) Phonometrics motion for leave to file the reply is denied.